Citation Nr: 0612371	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  97-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including on the basis of presumptive and secondary service 
connection.  

2.  Entitlement to a disability rating in excess of 20 
percent for post-operative chondromalacia of the left knee, 
with arthritic changes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran a 20 percent rating for his left knee disability, and 
denied his claim seeking entitlement to service connection 
for hypertension. 

 In April 1999, the veteran testified at the RO before a 
decision review officer.  The veteran also requested a 
hearing before a Veterans Law Judge at the Board.  However, 
he was scheduled for Board hearings in November 2004 and 
January 2006; on each occasion, he failed to report for his 
hearing.  Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2005).  

This appeal was initially presented to the Board in February 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

During the pendency of this appeal, the veteran appointed a 
private attorney, David C. Glasser, as his representative.  
However, in April 2004, the veteran notified VA that Mr. 
Glasser was no longer representing him.  As the veteran has 
authorized no subsequent individual or organization to 
represent him, no current representative is recognized by VA.  
See 38 C.F.R. §§ 20.607-8 (2005).  


FINDINGS OF FACT

1.  Competent evidence of the onset of hypertension during 
military service or within a year thereafter has not been 
presented; nor has the veteran presented competent evidence 
that his hypertension is due to or the result of his service-
connected left knee disability.  

2.  The veteran's post-operative chondromalacia of the left 
knee is characterized by range of motion between 5-110º, some 
pain with use, and slight instability of the knee joint, 
resulting in moderate impairment.  


CONCLUSIONS OF LAW

1.  Hypertension is not due to a service-connected disability 
or incurred in or aggravated by active military service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).

2.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's post-operative 
chondromalacia of the left knee has not been met.  
38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159,  3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257-58, 5260-61 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
March 2001, January 2003, September 2003, and March 2005 VA 
letters, the October 1996 rating decision and subsequent 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and the February 
2004 Board remand.  In addition, the RO letters, the SOC, and 
SSOCs provided the veteran with specific information relevant 
to the VA's duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence obtainable by VA has been obtained, 
including all relevant treatment records and examination 
reports.  In so stating, the Board notes that in a September 
2005 letter, the veteran reported additional private medical 
treatment records which have not yet been obtained by VA.  
However, the veteran apparently relocated in early 2005, and 
has thus far failed to provide VA with a valid current 
address.  A December 2005 letter to the veteran's most recent 
address of record was returned in January 2006 as 
undeliverable.  It is the claimant's duty to keep VA apprised 
of his or her current address.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Without an ability to contact the veteran, 
the RO is unable to obtain the veteran's authorization to 
obtain his reported private medical records.  The Board also 
notes that the veteran has always had the option of obtaining 
and submitting such records himself, and thus far has failed 
to do so.  

The Board next notes that the veteran was scheduled for an 
additional VA examination in July 2005; however, he failed to 
report for examination and subsequent correspondence from the 
veteran indicates he was in jail at that time.  As noted 
above, he has not provided VA with a current address, and 
thus scheduling of additional VA examinations is impossible 
at the present, without an ability contact the veteran.  In 
light of these facts, the Board finds that VA has met its 
duty to assist the veteran, and that no additional evidence, 
which is obtainable and may aid the veteran's claim or might 
be pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding.  See Quartuccio, supra.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in October 1996) 
and appealed prior to required VA notice pursuant to 
38 U.S.C.A. § 5103(a).  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial October 1996 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).     

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra.  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The veteran is also seeking an increased rating; however, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are also moot.  

I.  Service connection - Hypertension

The veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 113; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may also be awarded for 
certain disabilities, such as hypertension, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, service connection may be awarded 
for any disability which is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hypertension.  Physical 
examination performed at the time of service separation does 
not reflect any findings of high blood pressure or 
hypertension.  

Subsequent to service, the veteran was treated at the VA 
outpatient clinic in Orlando, Florida.  A July 1980 clinical 
notation recorded his blood pressure as 136/80, and on VA 
examination in August 1980, his blood pressure was 152/72.  A 
September 1980 clinical notation listed his blood pressure as 
124/70, and in April 1981, it was 146/90.  At no time during 
this initial treatment was hypertension diagnosed, according 
to the medical evidence of record.  

More recently, the veteran underwent VA cardiovascular 
examination in April 1996, upon receipt of his claim.  He 
claimed to have been told during military service that he had 
high blood pressure, but no treatment was afforded him at 
that time.  On examination, his blood pressure was 160/110 
sitting, 165/95 lying down, and 165/110 standing.  
Hypertension was diagnosed.  

Hypertension was also confirmed by the veteran's private 
physician in February 1997.  A second January 1998 VA 
examination confirmed the prior diagnoses of hypertension; 
however, the examiner was "unable to associate his 
hypertension with his prior knee injury."  

In April 1999, the veteran testified at the RO before a 
decision review officer.  He stated that high blood pressure 
was first diagnosed during military service, and at the 
Orlando VA clinic immediately following service.  He was 
begun on medication for control of his hypertension at that 
time.  

A current diagnosis of hypertension, having been confirmed by 
both private and VA medical experts, is conceded by the 
Board, based on the evidence of record.  However, because the 
evidence of record does not indicate onset of hypertension 
during military service or within a year thereafter, service 
connection for hypertension must be denied.  As noted above, 
the veteran's service medical records are negative for any 
diagnosis of or treatment for hypertension during military 
service.  When the veteran was examined by a military medical 
review Board in January 1980 just prior to his service 
separation, no physical findings other than those relating to 
his left knee disability were noted.  Likewise, his VA 
treatment records from the Orlando VA clinic immediately 
following service are negative for any diagnosis or other 
indication of hypertension.  The medical evidence of record 
does not reflect a diagnosis of hypertension until 1996, more 
than 15 years after service separation.  While the veteran 
has alleged that hypertension was diagnosed at the Orlando VA 
clinic within a few months of service, and he was begun on 
medication at that time, the medical record does not support 
that allegation.  Additionally, no medical expert has 
indicated the veteran's hypertension had its onset during 
military service or within a year thereafter.  In the absence 
of any such evidence, service connection for hypertension on 
a direct or presumptive basis must be denied.  

The veteran has also alleged that his hypertension is due to 
or otherwise related to his service-connected left knee 
disability.  However, a VA examiner stated in January 1998 
that he was "unable to associate his hypertension with his 
prior knee injury."  The veteran has failed to present any 
other competent evidence establishing such a nexus.  
Therefore, service connection for hypertension on a secondary 
basis also not warranted.  

The veteran has himself alleged that his hypertension began 
during military service or within a year thereafter, or is 
the result of his service-connected left knee disability.  
However, as a layperson, his statements regarding medical 
opinion and causation are not binding on the Board.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
as such a disability was not incurred during military 
service, or within a year thereafter, or is the result of his 
service-connected left knee disability.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Left knee disability  

The veteran seeks a disability rating in excess of 20 percent 
for his post-operative chondromalacia of the left knee.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's left knee disability has been rated as 20 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee characterized by lateral instability 
or recurrent subluxation.  Under this Code, slight impairment 
warrants a 10 percent rating, moderate impairment warrants 20 
percent, and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Knee disabilities may also be rated based on limitation of 
motion of the affected joint.  Limitation of motion of the 
knee is evaluated under Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, a 10 percent rating is assigned 
for flexion limited to 45º, a 20 percent rating is assigned 
for flexion limited to 30º, and a 30 percent rating is 
assigned for flexion limited to 15º.  Pursuant to Diagnostic 
Code 5261, a 10 percent rating will be assigned for extension 
limited to 10º, a 20 percent rating is assigned for extension 
limited to 15º, a 30 percent rating for limitation to 20º, 
and a 40 percent rating for limitation to 30º.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

In considering this appeal, the Board is cognizant of VA 
General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  The 
Board also notes that on September 17, 2004, the VA General 
Counsel issued VAOPGCPREC 9-2004, which held that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  

Upon receipt of his claim, the veteran was afforded VA 
orthopedic examination in April 1996.  He reported chronic 
pain, swelling, and weakness of his left knee following an 
injury during military service.  He was afforded left knee 
surgery at the time of his initial injury.  He currently 
walked with a cane and orthopedic shoes.  Physical 
examination of the left knee revealed a well-healed lateral 
peripatellar incision.  The knee was tender with patellar 
compression.  Range of motion testing revealed flexion to 
120º and extension to 5º, with mild crepitus.  Drawer's sign 
was negative.  X-rays of the left knee revealed very mild 
degenerative changes, but were otherwise unremarkable.  

In April 1997, he underwent a private MRI of his left knee.  
The anterior and posterior cruciate ligaments were intact, 
and no evidence of significant joint effusion was seen.  The 
lateral and medial menisci were also intact.  However, mild 
osteoarthritis, without other acute changes, was observed.  

Another VA orthopedic examination was afforded the veteran in 
January 1998.  He reported continuing pain, locking, and 
giving way of the left knee.  On objective examination, he 
wore a left knee brace and walked with the aid of a cane.  A 
well-healed surgical scar 7 centimeters in length and non-
adherent to the underlying joint was noted.  Pain was 
reported with palpation of the left knee.  Range of motion 
testing revealed flexion to 110º, and extension to 0º, with 
some crepitus.  His cruciate and collateral ligaments were 
all intact.  McMurray's sign was negative.  X-rays of the 
left knee revealed some joint space narrowing and spur 
formation, but were negative for gross fracture or 
dislocation.  The clinical impression was of chondromalacia 
with degenerative changes of the left knee.  

In April 1999, the veteran testified at the RO before a 
decision review officer.  He stated that his left knee 
disability continued to result in pain, weakness, and locking 
of the joint.  

The veteran next underwent a series of VA examinations 
between May and November 2000.  He presented for his 
examinations with a left knee brace and ambulating with a 
cane.  He had a moderately antalgic gait.  His ligaments were 
intact, and +1 effusion was observed.  Range of motion was 
flexion to 120º and extension to 0º, with some crepitus.  
McMurray's sign was negative.  No neurological or vascular 
abnormalities were observed.  A May 2000 X-ray of the 
veteran's left knee revealed early osteoarthritis, with no 
acute fracture or dislocation.  

Most recently, the veteran underwent VA examination in March 
2003.  He reported chronic left knee pain, for which he used 
medication, with limited relief.  He used a cane and left 
knee brace.  He denied subluxation, dislocation, locking, 
catching, or instability.  Physical examination of the knee 
revealed no atrophy, but significant quadricep atrophy.  A 
healed surgical incision measuring 5 centimeters in length 
was noted across the left knee.  No tenderness to palpation 
was reported.  Range of motion testing revealed flexion to 
125º and extension to 0º, with mild crepitus.  No additional 
limitation of motion due to such factors as pain, pain with 
motion, weakness, incoordination, or fatigability were noted.  
Lachman's and drawer's tests were both negative.  Normal 
stability of the knee was noted.  X-rays of the veteran's 
knee revealed mild joint space narrowing and no other 
abnormalities.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's left knee 
disability, diagnosed as chondromalacia with degenerative 
changes.  While an increased rating of 30 percent under 
Diagnostic Code 5257 may be awarded for severe impairment due 
to recurrent subluxation or lateral instability, such 
findings have not been demonstrated in the present case.  
According to all medical evidence of record, the veteran's 
ligaments are fully intact, and no instability or recurrent 
subluxation has been noted on VA examination.  His gait has 
been described as only moderately antalgic.  Lachman's and 
drawer's tests were both negative on his most recent 
examination.  Overall, the preponderance of the evidence is 
against a 30 percent rating under Diagnostic Code 5257, as 
severe impairment has not been demonstrated.  

The Board also does not find separate ratings warranted for 
either limitation of flexion or extension of the left knee.  
According to the examination reports of record, his extension 
has been to at least 5º, and flexion has been to at least 
110º.  Neither finding would warrant a compensable rating for 
limitation of motion of the left knee.  The medical record 
also does not reflect any additional impairment or limitation 
of motion based on instability, excess fatigability, pain, 
weakness, or incoordination of the left knee.  Therefore, a 
separate rating based on such factors is not warranted.  See 
DeLuca, supra.  

Finally, the Board is also aware that separate disability 
evaluations are available for scars that are poorly 
nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of 
function..  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2005).  In the present case, the veteran has a 
surgical scar of the left knee, verified on multiple VA 
examinations.  However, the examination reports of record 
have described his scar as well-healed, without ulceration, 
adhesion, or limitation of function present.  Overall, no 
specific impairment has been directly attributed by a medical 
examiner to the veteran's scars.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for a surgical scar of the 
left knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  The 
veteran's left knee disability has not required surgery or 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown to prevent all forms of 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected left knee 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the record is against a 
disability rating in excess of 20 percent for the veteran's 
post-operative chondromalacia of the left knee.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for hypertension is denied.  

A disability rating in excess of 20 percent for the veteran's 
post-operative chondromalacia of the left knee is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


